In re Walter and Mary Kappel, applying for writs of certiorari and review. Court of *568Appeal, Third Circuit. Parish of Calcasieu, Fourteenth Judicial District Court. No. 78-3383. 430 So.2d 1084.
Granted. The judgments of the lower courts are set aside. The department’s affidavit, which only established that Sam Houston Park Road was not in the state highway system, did not assert that the Department did not maintain the road, and that issue remains a dispute of material fact which precludes summary judgment.